 
Exhibit 10.1
 
FIFTH LOAN MODIFICATION AGREEMENT
 
This Fifth Loan Modification Agreement (the “Loan Modification Agreement”) is
entered into as of September 26, 2002, by and between CENTRA SOFTWARE, INC., a
Delaware corporation with its principal place of business at 430 Bedford Street,
Lexington, Massachusetts 02173 (“Borrower”) and SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”).
 
1.  DESCRIPTION OF EXISTING INDEBTEDNESS.    Among other indebtedness and
obligations which may be owing by Borrower to Bank, Borrower is indebted to Bank
pursuant to a loan arrangement dated as of November 5, 1997, evidenced by, among
other documents, a certain Loan and Security Agreement dated as of November 5,
1997, as affected and amended by (i) a First Loan Modification Agreement dated
December 30, 1998, (ii) a Second Loan Modification Agreement dated April 12,
1999, (iii) a Third Loan Modification Agreement dated December 22, 2000 and (iv)
a Fourth Loan Modification Agreement dated May 4, 2001 (the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.
 
Hereinafter, all indebtedness, liabilities, and other Obligations owing by
Borrower to Bank shall be referred to as the “Obligations”.
 
2.  DESCRIPTION OF COLLATERAL.    Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).
 
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
 
3.  DESCRIPTION OF CHANGE IN TERMS.
 
Modification to Loan Agreement.
 
1.  The Loan Agreement shall be amended by deleting the following definition
appearing in Section 1.1 thereof:
 
““Equipment Advance” or “Equipment Advances” shall mean any advance made
hereunder pursuant to Section 2.1.2, Section 2.1.3, or Section 2.1.5.”
 
 and inserting in lieu thereof the following:
 
““Equipment Advance” or “Equipment Advances” shall mean any advance made
hereunder pursuant to Section 2.1.2, Section 2.1.3, Section 2.1.5 or Section
2.1.6.”
 
2.  The Loan Agreement shall be amended by deleting the following definition
appearing in Section 1.1 thereof:
 
““Maturity Date” means the later of (w) the Equipment Maturity Date, (x) the
1999 Equipment Maturity Date, (y) the 2000 Equipment Maturity Date, or (z) the
Revolving Maturity Date”
 
 and inserting in lieu thereof the following:



--------------------------------------------------------------------------------

 
 
““Maturity Date” means the (i) the Equipment Maturity Date, (ii) the 1999
Equipment Maturity Date, (iii) the 2000 Equipment Maturity Date, or (iv) 2002
Equipment Maturity Date.”
 
3.  The Loan Agreement shall be amended by inserting the following definitions
immediately after the definition of “2000 Equipment Maturity Date” appearing in
Section 1.1 thereof:
 
““2002 Equipment Line” means a Credit Extension of up to One Million Seven
Hundred Fifty Thousand Dollars ($1,750,000.00).
 
“2002 Equipment Availability End Date” has the meaning set forth in Section
2.1.6.
 
“2002 Equipment Maturity Date”is, with respect to each Equipment Advance made
under the 2002 Equipment Line, thirty-six (36) months from the first Business
Day of the month following the 2002 Funding Date for such Equipment Advance, or
if earlier, the date of acceleration of such Equipment Advance by Bank following
an Event of Default.
 
“2002 Funding Date” means the date on which any Equipment Advance is made under
the 2002 Equipment Line.
 
“2002 Unused Line Fee” has the meaning set forth in Section 2.1.6(f).”
 
4.  The Loan Agreement shall be amended by deleting the following definition
appearing in Section 1.1 thereof:
 
““Permitted Investment” means:
 
(a)  Investments existing on the Closing Date disclosed in the Schedule; and
 
(b)  (i)  marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and (iii) certificates of
deposit maturing no more than one (1) year from the date of investment therein
issued by Bank.”
 
and inserting in lieu thereof the following:
 
““Permitted Investment” means:
 
(a)  Investments existing on the Closing Date disclosed in the Schedule;



2



--------------------------------------------------------------------------------

 
(b)  Investments pursuant to Borrower’s written investment policy previously
forwarded to Bank; or
 
(c)  (i)  marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and (iii) certificates of
deposit maturing no more than one (1) year from the date of investment therein
issued by Bank.”
 
5.  The Loan Agreement shall be amended by inserting after Section 2.1.5 thereof
the following new Section 2.1.6 entitled “2002 Equipment Advances”:
 
“2.1.6  2002 Equipment Advances.
 
(a)  Subject to and upon the terms and conditions of this Agreement, at any time
through June 30, 2003 (the “2002 Equipment Availability End Date”), Bank agrees
to make Equipment Advances to Borrower under this Section 2.1.6 in an aggregate
outstanding amount not to exceed the 2002 Equipment Line. To evidence the
Equipment Advances, Borrower shall deliver to Bank, at the time of each
Equipment Advance request, an invoice for the equipment to be purchased. Each
invoice submitted at the time of each Equipment Advance request may not be more
than ninety (90) days past the invoice date in order to be eligible for an
Equipment Advance. Notwithstanding the foregoing, in connection with the initial
Equipment Advance under the 2002 Equipment Line invoices submitted to Bank for
financing may have invoice dates from and after November 30, 2001; provided,
however, such initial advance under the 2002 Equipment Line shall be requested
on or before October     , 2002. The Equipment Advances shall be used only to
purchase Equipment and shall not exceed One Hundred Percent (100%) of the
invoice amount of such equipment approved from time to time by Bank, excluding
taxes, shipping, warranty charges, freight discounts and installation expense.
Software and other soft costs approved by Bank may only constitute up to
$350,000.00 of aggregate Equipment Advances made under the 2002 Equipment Line.
 
(b)  Interest shall accrue from the date of each Equipment Advance under the
2002 Equipment Line made pursuant to this Section 2.1.6 at a per annum rate
equal to the aggregate of the Prime Rate, plus one half of one percent (0.50%).
Principal and interest on each Equipment Advance under the 2002 Equipment Line
shall be repaid in accordance with Section 2.1.6 (c) below. Amounts currently
amortizing under Sections 2.1.2, 2.1.3 and 2.1.5 above shall continue to be
repaid as provided respectively in Sections 2.1.2, 2.1.3, 2.1.5 above.
 
(c)  For each Equipment Advance under the 2002 Equipment Line, Borrower shall
make equal monthly payments of principal and interest, in advance, calculated by
Bank based upon: (1) the amount of the Equipment Advance, (2) the interest rate
then in effect, and (3) an amortization schedule equal to thirty-six (36)
months. Payments shall be due on the first Business Day of the month following
the 2002 Funding Date and continuing thereafter during



3



--------------------------------------------------------------------------------

 
on the first Business Day of each successive calendar month until the 2002
Equipment Maturity Date. Payments received after 12:00 noon Eastern time are
considered received at the opening of business on the next Business Day. Unless
sooner repaid, all Equipment Advances under the 2002 Equipment Line, together
with all accrued and unpaid interest thereon, shall be due and payable in full
on the 2002 Equipment Maturity Date with respect to each such Equipment Advance.
Equipment Advances, once repaid, may not be reborrowed.
 
(d)  When Borrower desires to obtain an Equipment Advance, Borrower shall notify
Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Eastern time one (1) Business Day before the
day on which the Equipment Advance is to be made. Such notice shall be
substantially in the form of Exhibit B. The notice shall be signed by a
Responsible Officer or its designee and include a copy of the invoice for the
Equipment to be financed. Borrower may not request more than six (6) Equipment
Advance under the 2002 Equipment Line and no more than one (1) Equipment Advance
under the 2002 Equipment Line per month. Each Equipment Advance under the 2002
Equipment Line shall be in a minimum amount of $200,000.00.
 
(e)  In the event that Borrower prepays all or any part of any Equipment
Advances made under the 2002 Equipment Line within the first 12 months after the
2002 Funding Date of such Equipment Advance, Borrower shall be additionally
obligated to Bank for a prepayment fee equal to one percent (1.0%) of the amount
repaid. In the event that Borrower prepays all or any part of an Equipment
Advances made under the 2002 Equipment Line after the first 12 months from the
2002 Funding Date but prior to the 2002 Equipment Maturity Date, Borrower shall
be additionally obligated to Bank for a prepayment fee equal to one-half of one
percent (0.50%) of the amount repaid.
 
(f)  In addition to any other fee to be paid by Borrower on account of the 2002
Equipment Line, Borrower shall pay Bank a 2002 Unused Line Fee of one quarter of
one percent (0.25%) of the difference between the full amount of the 2002
Equipment Line and the amount of all Equipment Advances made under the 2002
Equipment Line as of the earlier of (i) an Event of Default or (ii) the 2002
Equipment Availability End Date, as reasonably determined by Bank. Borrower
shall not be entitled to any credit, rebate or repayment of any 2002 Unused Line
Fee previously earned by Bank pursuant to this Section notwithstanding any
termination of the within Agreement, or suspension or termination of Bank’s
obligation to make loans and advances hereunder.”
 
6.  The Loan Agreement shall be amended by deleting Section 6.7 entitled
“Principal Depository” in its entirety and inserting in lieu thereof the
following:
 
“6.7  Principal Depository.    In order to permit Bank to monitor Borrower’s
financial performance and condition, Borrower, and all Borrower’s Subsidiaries,
shall maintain Borrower’s, and such Subsidiaries’, primary depository and
operating accounts with Bank and at least 25% of Borrower’s or such
Subsidiaries’ cash or securities in excess of that amount used for Borrower’s or
such Subsidiaries’ operations shall be maintained or administered through Bank.”



4



--------------------------------------------------------------------------------

 
7.  The Loan Agreement shall be amended by deleting Section 6.9 entitled
“Minimum Cash Requirement” in its entirety and inserting in lieu thereof the
following:
 
“6.9  Minimum Cash/Investments Requirement.    Borrower shall maintain, at all
times, minimum unrestricted cash on hand, cash equivalents and Permitted
Investments of at least Twenty-Five Million Dollars ($25,000,000.00), as
determined solely by Bank. “
 
8.  Without limiting the generality of Borrower’s ratification herein of all
Existing Loan Documents, the Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and conditions of a certain Negative Pledge
Agreement dated as of November 5, 1997 between Borrower and Bank, and
acknowledges, confirms and agrees that said Negative Pledge Agreement is and
shall remain in full force and effect.
 
9.  The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.
 
4.  FEE.    Borrower shall pay to Bank on demand all fees (including all
attorneys’ fees), costs, and expenses incurred by Bank in connection with the
execution and delivery of this Loan Modification Agreement.
 
5.  CONSISTENT CHANGES.    The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
6.  RATIFICATION OF LOAN DOCUMENTS.    Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
 
7.  NO DEFENSES OF BORROWER.    Borrower agrees that, as of this date, it is not
aware of any defenses against the obligations to pay any amounts under the
Obligations.
 
8.  CONTINUING VALIDITY.    Borrower understands and agrees that in modifying
the existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
 
9.  JURISDICTION/VENUE.    Borrower accepts for itself and in connection with
its properties, unconditionally, the non-exclusive jurisdiction of any state or
federal court of competent jurisdiction in the Commonwealth of Massachusetts in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement; provided, however, that if for any
reason Bank cannot avail itself of the courts of the Commonwealth of
Massachusetts, then venue shall lie in Santa Clara County, California.
 
10.  COUNTERSIGNATURE.    This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank (provided,
however, in no event shall this Loan Modification Agreement become effective
until signed by an officer of Bank in California).



5



--------------------------------------------------------------------------------

 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.
 
BORROWER:
 
CENTRA SOFTWARE, INC.
     
BANK:
 
SILICON VALLEY BANK, doing business as
SILICON VALLEY EAST
 
By:                                                                         
     
By:                                     
                                            
Name:                                                                    
     
Name:                                                                           
                 
Title:                                                                      
     
Title:                                    
                                          

 

       
 
SILICON VALLEY BANK
       
By:                                     
                                            
       
Name:                                                                           
                     
Title:                                    
                                          
       
    (signed in Santa Clara County, California)

 



6



--------------------------------------------------------------------------------

EXHIBIT A
 
COMPLIANCE CERTIFICATE
 
TO:                  SILICON VALLEY BANK
 
FROM:            CENTRA SOFTWARE, INC.
 
The undersigned authorized officer of CENTRA SOFTWARE, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending                  with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof. Attached herewith are the required documents supporting
the above certification. The Officer further certifies that these are prepared
in accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The Officer expressly acknowledges that no
borrowings may be requested by the Borrower at any time or date of determination
that Borrower is not in compliance with any of the terms of the Agreement, and
that such compliance is determined not just at the date this certificate is
delivered.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant

--------------------------------------------------------------------------------

  
Required

--------------------------------------------------------------------------------

       
Complies

--------------------------------------------------------------------------------

Quarterly financial statements
  
Quarterly within 45 days
         
Yes
  
No
Quarterly CC
  
Quarterly within 45 days
         
Yes
  
No
Monthly Certification of Cash Balance
  
Monthly within 30 days
         
Yes
  
No
Annual (CPA Audited)
  
FYE within 120 days
         
Yes
  
No
                       
Financial Covenant

--------------------------------------------------------------------------------

  
Required

--------------------------------------------------------------------------------

  
Actual

--------------------------------------------------------------------------------

  
Complies

--------------------------------------------------------------------------------

Maintain:
                                             
Minimum Cash/Investments
Requirement (monthly)
  
$25,000,000.00
  
$
 
  
Yes
  
No

 
 
Received By: BANK USE ONLY
 
Date:                                    
 
Reviewed By:                                                 
 
Compliance Status: Yes / No
 
 
Comments Regarding Exceptions:
 
Sincerely,
 
                                                         
Date:                                    
SIGNATURE
                                             
TITLE



7